DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 19 February 2021.
Claims 1-16 have been cancelled.
Claims 17-36 have been added.
Claims 17-36 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 April 2021, 17 August 2021, 11 January 2022, 20 April 2022, and 17 August 2022 are being considered by the Examiner.
	

Double Patenting
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 12, 15-22, and 26-28 of copending Application No. 16/366,703 (now Patent No. 10,963,841). Although the claims at issue are not identical, they are not patentably distinct as shown below:
17/180,381
16366,703
17. A computer-implemented method of analyzing physical movement of an individual during a video recording, the method comprising: (a) recording video input, audio input, and first behavioral data input of the individual, the individual having a digital profile in a database stored in a non-transitory computer memory at a server, wherein the video input is recorded using a digital video camera, the audio input is recorded using a microphone, and the first behavioral data input is recorded using a depth sensor; wherein the video input, audio input, and first behavioral data input are recorded during a first time period and during a second time period; (b) assembling, by at least one computer processor, at least a portion of the video input and at least a portion of the audio input in a combined audiovisual file; (c) storing the combined audiovisual file in the individual's digital profile in the database; (d) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input at the first time period, wherein the quantitative behavioral data at the first time period comprises first time period posture volume data; (e) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input at the second time period, wherein the quantitative behavioral data at the second time period comprises second time period posture volume data; (f) analyzing quantitative behavioral data comprising: (1) analyzing a frequency of posture volume data changes in the first time period; (2) analyzing a frequency of posture volume data changes in the second time period; and (3) comparing the frequency of posture volume data changes in the first time period and the frequency of posture volume data changes in the second time period; and (g) determining a score for the individual based on the quantitative behavioral data and storing the determined score in the individual's digital profile.

25.  A computer-implemented method of analyzing physical movement of an individual during a video recording, the method comprising: (a) recording video input, audio input, and first behavioral data input of the individual, the individual having a digital profile in a database stored in a non-transitory computer memory at a server, wherein the video input is recorded using a digital video camera, the audio input is recorded using a microphone, and the first behavioral data input is recorded using a depth sensor; wherein the video input, audio input, and first behavioral data input are recorded during a first time period and during a second time period; (b) assembling, by at least one computer processor, at least a portion of the video input and at least a portion of the audio input in a combined audiovisual file; (c) storing the combined audiovisual file in the individual's digital profile in the database; (d) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input at the first time period, wherein the quantitative behavioral data at the first time period comprises first time period posture volume data; (e) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input at the second time period, wherein the quantitative behavioral data at the second time period comprises second time period posture volume data; (f) analyzing quantitative behavioral data comprising: (1) analyzing a frequency of posture volume data changes in the first time period; (2) analyzing a frequency of posture volume data changes in the second time period; and (3) comparing the frequency of posture volume data changes in the first time period and the frequency of posture volume data changes in the second time period; and (g) selecting a first portion of the combined audiovisual file based on comparing the frequency of posture volume data changes in the first time period and the second time period; and (h) prioritizing, by the server, the first portion of the combined audiovisual file and save the prioritized first in the individual's digital profile

29.  A computer-implemented method of serving an audiovisual interview file to a user device over a communication network, the method comprising: (a) recording video input, audio input, and first behavioral data input of an individual for each of a plurality of individuals, each individual having a digital profile in a database stored in a non-transitory computer memory at a server, wherein the video input is recorded using a digital video camera, the audio input is recorded using a microphone, and the first behavioral data input is recorded using a depth sensor; wherein the video input, audio input, and first behavioral data input are recorded during a first time period and during a second time period; (b) assembling, by at least one computer processor, at least a portion of the video input and at least a portion of the audio input in a combined audiovisual file; (c) storing the combined audiovisual file in the individual's respective digital profile in the database; (d) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input of each of the plurality of individuals at the first time period, wherein the quantitative behavioral data at the first time period comprises first time period posture volume data; (e) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input of each of the plurality of individuals at the second time period, wherein the quantitative behavioral data at the second time period comprises second time period posture volume data; (f) determining a score for each individual among the plurality of individuals based on the quantitative behavioral data; (g) storing each individual's determined score in the individual's respective digital profile; (j) analyzing quantitative behavioral data comprising: (1) analyzing a frequency of posture volume data changes in the first time period; (2) analyzing a frequency of posture volume data changes in the second time period; and (3) comparing the frequency of posture volume data changes in the first time period and the frequency of posture volume data changes in the second time period; (m) receiving, by the server over a communication network, a request from a user device to be served at least one audiovisual interview file for at least one of the plurality of individuals; (i) in response to receiving the request, automatically selecting, by at least one computer processor at the server, a digital profile for a selected individual among the plurality of individuals, the selecting based at least in part on the quantitative behavioral data of the selected individual; (j) selecting, by the server, a first portion of the selected individual's combined audiovisual file based on comparing the frequency of posture volume data changes in the first time period and the second time period; and (k) prioritizing, by the server, the first portion of the selected individual's combined audiovisual file and sending the prioritized first portion over the communication network to be displayed by the user device.
1. A computer-implemented method of serving an audiovisual interview file to a user device over a communication network, the method comprising: (a) recording video input, audio input, and first behavioral data input of an interview for each of a plurality of candidates, each candidate having a digital profile in a candidate database stored in a non-transitory computer memory at a remote server, wherein the video input is recorded using a digital video camera, the audio input is recorded using a microphone, and the first behavioral data input is recorded using a depth sensor; wherein the video input, audio input, and first behavioral data input are recorded during a first time period and during a second time period; (b) assembling, by at least one computer processor, at least a portion of the video input and at least a portion of the audio input in a combined audiovisual interview file; (c) storing the combined audiovisual interview file in the candidate's respective digital profile in the candidate database; (d) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input of each of the plurality of candidates at the first time period, wherein the quantitative behavioral data at the first time period comprises first time period posture volume data; (e) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input of each of the plurality of candidates at the second time period, wherein the quantitative behavioral data at the second time period comprises second time period posture volume data; (f) determining an empathy score for each candidate among the plurality of candidates using weighted variables based on a correlation of empathy to the quantitative behavioral data; (g) storing each candidate's determined empathy score in the candidate's respective digital profile; (h) receiving, by the remote server over a communication network, a request from a user device to be served at least one audiovisual interview file for at least one of the plurality of candidates; (i) in response to receiving the request, automatically selecting, by at least one computer processor at the remote server, a digital profile for a selected candidate among the plurality of candidates, the selecting based at least in part on the quantitative behavioral data of the selected candidate and the selected candidate's empathy score; (j) analyzing a frequency of posture volume data changes in the first time period; (k) analyzing a frequency of posture volume data changes in the second time period; (1) comparing the frequency of posture volume data changes in the first time period and the frequency of posture volume data changes in the second time period; (m) selecting, by the remote server, a first portion of the selected candidate's combined audiovisual interview file based on comparing the frequency of posture volume data changes in the first time period and the second time period; (n) prioritizing, by the remote server, the first portion of the selected candidate's combined audiovisual interview and sending the prioritized first portion over the communication network to be displayed by the user device.

12. A computer-implemented method of serving an audiovisual interview file to a user device over a communication network, the method comprising: (a) compiling an empathy score model using weighted variables based on a correlation of empathy to behavioral data; (b) recording a plurality of audiovisual interviews of a plurality of candidates by: (i) prompting each candidate to answer an interview question; (ii) recording video input and audio input of each candidate's answer to the interview question; (iii) recording behavioral data input, by a depth sensor. during each candidate's answer to the interview question, the behavioral data input recorded synchronously with the video input, wherein the video input, audio input and behavioral data input are recorded during a first time period and during a second time period. wherein the first time period follows a first interview question and the second time period follows a second interview question; (iv) for each candidate, storing at least a portion of the video input and at least a portion of the audio input as a combined audiovisual interview file in a candidate profile in a candidate database on a non-transitory computer memory; and (c) extracting quantitative behavioral data from the behavioral data input for each candidate at the first time period, wherein the quantitative behavioral data at the first time period comprises first time period posture volume data; (d) extracting quantitative behavioral data from the behavioral data input for each candidate at the second time period, wherein the quantitative behavioral data at the second time period comprises second time period posture volume data; (e) applying the empathy score model to the quantitative behavioral data to determine an empathy score for each candidate; (f) storing each candidate's determined empathy score in the candidate's respective digital profile; (g ) receiving a request from a user device to view a profile for a candidate among the plurality of candidates, wherein the request is received by a remote server over a communication network; (h) in response to receiving the request, the remote server automatically selecting a candidate from among the plurality of candidates, the selection based in part on the quantitative behavioral data for the plurality of candidates and the selected candidate's empathy score; (i) analyzing a frequency of posture volume data changes in the first time period; (j) analyzing a frequency of posture volume data changes in the second time period; (k) comparing the frequency of posture volume data changes in the first time period and the frequency of posture volume data changes in the second time period; (1) selecting, by the remote server, a portion of the selected candidate's combined audiovisual interview file based on comparing the frequency of posture volume data changes in the first time period and the second time period; and (m) prioritizing, by the remote server, the selected portion of the selected candidate's combined audiovisual interview and sending the prioritized selected portion over the communication network to be displayed by the user device..

28.  A computer-implemented method of serving an audiovisual interview file to a user device over a communication network, the method comprising: (a) recording video input, audio input, and first behavioral data input of an interview for each of a plurality of candidates, each candidate having a digital profile in a candidate database stored in a non-transitory computer memory at a remote server, wherein the video input is recorded using a digital video camera, the audio input is recorded using a microphone, and the first behavioral data input is recorded using a depth sensor; wherein the video input, audio input, and first behavioral data input are recorded during a first time period and during a second time period; (b) assembling, by at least one computer processor, at least a portion of the video input and at least a portion of the audio input in a combined audiovisual interview file; (c) storing the combined audiovisual interview file in the candidate's respective digital profile in the candidate database; (d) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input of each of the plurality of candidates at the first time period, wherein the quantitative behavioral data at the first time period comprises first time period posture volume data; (e) extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input of each of the plurality of candidates at the second time period, wherein the quantitative behavioral data at the second time period comprises second time period posture volume data; (f) determining a score for each candidate among the plurality of candidates using weighted variables based on a correlation of a desired employment quality to the quantitative behavioral data; (g) storing each candidate's determined score in the candidate's respective digital profile; (h) receiving, by the remote server over a communication network, a request from a user device to be served at least one audiovisual interview file for at least one of the plurality of candidates; (i) in response to receiving the request, automatically selecting, by at least one computer processor at the remote server, a digital profile for a selected candidate among the plurality of candidates, the selecting based at least in part on the quantitative behavioral data of the selected candidate and the selected candidate's score; (j) analyzing a frequency of posture volume data changes in the first time period, (k) analyzing a frequency of posture volume data changes in the second time period, (1) comparing the frequency of posture volume data changes in the first time period and the frequency of posture volume data changes in the second time period; (m) selecting, by the remote server, a first portion of the selected candidate's combined audiovisual interview file based on comparing the frequency of posture volume data changes in the first time period and the second time period, (n) prioritizing, by the remote server, the first portion of the selected candidate's combined audiovisual interview and sending the prioritized first portion over the communication network to be displayed by the user device..


The independent claims 1, 12, and 28 of the copending Application No. 16/366,703 are not identical to the instant claims 17, 25, and 29 but however claim the same inventive concept of analyzing extracted behavioral data from an audiovisual recording (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘703 application to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 25 and 29 are rejected under the same rationale, mutatis mutandis.
Dependent claims 1-2, 5-7, , 15-22, and 26-27 of co-pending application 16/366,703 recite substantially similar subject matter as the instant claims 18-24, 26-28, and 30-37.  The claims are also rejected for their dependencies on claims 17, 25, and 29.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazan (US PG Pub. 2017/0213190) further in view of Albertson et al. (US PG Pub. 2008/0169929).

As per claim 17, Hazan discloses a computer-implemented method of analyzing physical movement of an individual during a video recording, the method comprising (method, Hazan ¶4): 
recording video input, audio input, and first behavioral data input of the individual, the individual having a digital profile in a database stored in a non-transitory computer memory at a server, wherein the video input is recorded using a digital video camera, the audio input is recorded using a microphone, and; wherein the video input, audio input, and first behavioral data input are recorded during a first time period and during a second time period (The method comprises: providing, in a prerecording delivered over a communications network (e.g., the Internet, cellular networks, wide area networks and local area networks and combinations thereof) to a display device associated with a subject, at least one statement, as integrated audio and video, to the subject; recording the subject in both audio and video in responding to the statement, Hazan ¶4; server, computer, ¶29-¶30; any individual may be able to converse, interact, and conduct a dialogue with a number of pre-set video recordings using an individual's vocal speech as one of its main input sources, and having the system output intelligently timed, synchronized, and programmed natural human-like responses via audio video recordings, in relation to the contextual input provided by the individual and as analyzed by the system, ¶48; with a camera/microphone, ¶57-¶58); 
assembling, by at least one computer processor, at least a portion of the video input and at least a portion of the audio input in a combined audiovisual file (storage for user (interviewee) inputs 220, scripts 222, and video recordings of interviews by various interviewers for various positions (e.g., jobs or employment) 224. There are also machine learning components—a machine learning system 230 and a machine learning scoring module 232. All of the aforementioned components of the system 100′ communicate with each other, electronically and/or data, either directly or indirectly. This also holds true for the HR Admin. 112 in the cloud server 110, with the aforementioned components of the system 100′, Hazan Fig. 2A and ¶60) (Examiner interprets the collection of the audio-video interview and metadata therewith as the combined audiovisual file);  
storing the combined audiovisual file in the individual's digital profile in the database (These third party websites may also be used to retrieve data on the interviewee and integrate this information within the system, either to generate a user profile or to be used for scoring purposes within any of the system engines used to analyze and provide a score on the candidate's (interviewee's) performance, Hazan ¶54; in a cloud server, ¶61); 
extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input at the first time period, wherein the quantitative behavioral data at the first time period comprises first time period posture volume data (Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124); 
extracting, by at least one computer processor, quantitative behavioral data from at least a portion of the first behavioral data input at the second time period, wherein the quantitative behavioral data at the second time period comprises second time period posture volume data (Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124); 
analyzing quantitative behavioral data comprising (non-verbal physical feedback, ¶104-¶114; posture analysis, ¶120-¶121; movement analysis, ¶126-¶129): 
analyzing a frequency of posture volume data changes in the first time period (According to body space coordinates, the system is able to understand and determine the candidate's posture. According to the posture, the system is able to interpret at least one of the above mentioned traits or emotional states, by comparing the posture analyzed by the system to posture analysis research (formulas, models, theories) stored within the system. The scoring module 212f assigns a score for body posture based on this comparison. e.g. the closer the user's posture is to an accepted stored posture a higher score will be assigned. Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124); 
analyzing a frequency of posture volume data changes in the second time period (According to body space coordinates, the system is able to understand and determine the candidate's posture. According to the posture, the system is able to interpret at least one of the above mentioned traits or emotional states, by comparing the posture analyzed by the system to posture analysis research (formulas, models, theories) stored within the system. The scoring module 212f assigns a score for body posture based on this comparison. e.g. the closer the user's posture is to an accepted stored posture a higher score will be assigned. Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124); and
comparing the frequency of posture volume data changes in the first time period and the frequency of posture volume data changes in the second time period (collects metadata on posture analysis, Hazan ¶124; According to the body space coordinates, the module 212d is able to understand and determine the movement. According to the movement, the system is able to interpret at least one of the emotional states mentioned above. Each time such emotional state is detected, it is saved in the storage 220 and triggers an event into the engine 212. Behind the emotional states or traits occurrence, the module 212d produces a list. The list includes: a) the cause of the occurrence (here movement); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected: and, d) the amount of time the emotional state has been detected, ¶129; This analysis is provided to the scoring module 212f, that produces a score that is taken in account for the candidate performance report. This score for the movement analysis is based on the above mentioned parameters and is added to the present overall score (computed by the CPU 202) obtained based on the parameters detailed above.  Physiological feedback of module 212e. Any physiological manifestation of the body that can be measured. According to these parameters the system can evaluate candidate's feeling or emotional state, listed as follows. The list includes, for example: stress level, lies, anxiety, fear, and, anger.  Behind the feeling or emotional state, the system 100′ collects also metadata on these psychological manifestations, including, for example: a) the cause of the occurrence (here physiological); b) the amplitude of the emotional state or trait: c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected.  The engine 212 is able to react differently according to the emotional state(s) detected during the interview. This analysis, as interpreted by the scoring module 212f, produces a score that is taken in account for the candidate performance report (overall present score, as produced by the CPU 202), Hazan ¶130-¶133); and 
determining a score for the individual based on the quantitative behavioral data and storing the determined score in the individual's digital profile (score in a performance report, Hazan ¶125 and ¶133-¶135).
Hazan does not expressly disclose the first behavioral data input is recorded using a depth sensor.
However, Albertson teaches the first behavioral data input is recorded using a depth sensor (depth sensor, Albertson ¶44; sensors, for 3D movement, ¶31, ¶39, and ¶41; for detectable behavior movement, including stationary monitored users, ¶31-¶33).
Both the Hazan and Albertson references are analogous in that both are directed towards/concerned with behavior monitoring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Albertson’s sensors in Hazan’s system to improve the system and method with reasonable expectation that this would result in a interview management system that could retrieve and analyze different types of data regarding behavior of the user.  
The motivation being that other types of jobs and roles require one or more persons to monitor and supervise an environment in which other persons or animals interact, where these supervising persons are also limited in the moment to their own perceptions of the body language and other behaviors of the persons or animals being monitored.  Therefore, in view of the foregoing, there is a need for a method, system, and program for monitoring an environment in which adverse behavior may occur, contemporaneously recognizing behaviors of people or animals within the environment, determining which behaviors are representative of adverse behavior, and communicating the potentially adverse behavior to a supervising user, such as law enforcement personnel, while the supervising user is still monitoring the environment (Albertson ¶3-¶4). 

As per claim 19, Hazan and Albertson disclose as shown above with respect to claim 17.  Hazan further discloses extracting speech to text output from a portion of the audio input using speech to text analysis, wherein the speech to text output is aligned in time with the first behavioral data input; determining a subject matter of the speech to text output aligned in time with the first behavioral data; and analysis of the first behavioral data input about the subject matter, wherein the subject matter is determined from the speech to text output (FIG. 5 is a flow diagram of an exemplary process performed by the machine learning system 230 and the scoring module 232. At block 502a recorded video from the interview, and at block 502b, recorded audio from the interview, both of the interviewee, is analyzed and features are extracted from the video and audio, at block 504. These extracted features, include for example, facial expression features, eye gaze, and voice inflections, words spoken and their order, which define raw data, as per block 506. This raw data is input into the machine learning system, e.g., neural network, for processing, at block 508. Processing is such that the raw data is used to determine various characteristics of the interviewee, such as, openness, engagement, motivation, sociability, and the like, Hazan ¶177).

As per claim 20, Hazan and Albertson disclose as shown above with respect to claim 17.  Albertson further teaches wherein the combined audiovisual file contains video recorded by at least two different cameras, wherein the video input, audio input, and behavioral data input are recorded synchronously during a time interval, and wherein the first behavioral data input includes data input received from at least two different depth sensors; wherein posture volume data comprises a position of the individual's right shoulder, left shoulder, left waistline, and right waistline and positions of the two different depth sensors (Sensor 240 may represent one or more different types of sensors, including, but not limited to, RFID readers, thermal body imaging sensors, skin texture sensors, laser sensing devices, sound navigation and ranging (SONAR) devices, or synthetic laser or sonar systems. In addition, sensor 240 may include sensors that detect a particular type of body part, a particular type of body movement, or textures indicative of skin separate from non-skin based textures. Sensor 240 may gather independent data about an object or may process the images captured by image capture device 202 and image capture device 204, Albertson ¶59; for detectable body posture, ¶28; geometry processing for movement, ¶65-¶67).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Albertson’s sensors in Hazan’s system to improve the system and method with reasonable expectation that this would result in a interview management system that could retrieve and analyze different types of data regarding behavior of the user.  
The motivation being that other types of jobs and roles require one or more persons to monitor and supervise an environment in which other persons or animals interact, where these supervising persons are also limited in the moment to their own perceptions of the body language and other behaviors of the persons or animals being monitored.  Therefore, in view of the foregoing, there is a need for a method, system, and program for monitoring an environment in which adverse behavior may occur, contemporaneously recognizing behaviors of people or animals within the environment, determining which behaviors are representative of adverse behavior, and communicating the potentially adverse behavior to a supervising user, such as law enforcement personnel, while the supervising user is still monitoring the environment (Albertson ¶3-¶4).

As per claim 21, Hazan and Albertson disclose as shown above with respect to claim 17.  Hazan further discloses wherein the quantitative behavioral data comprises measurements of motion of the individual's torso, wherein analyzing the frequency of posture volume data changes in the first time period and second time period comprises analyzing motion of the individual's torso (Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124).

As per claim 22, Hazan and Albertson disclose as shown above with respect to claim 21.  Hazan further discloses wherein the quantitative behavioral data comprises center of mass lean measurements, wherein analyzing the frequency of posture volume data changes in the first time period and second time period comprises analyzing the individual's center of mass lean (Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124).

As per claim 22, Hazan and Albertson disclose as shown above with respect to claim 21.  Hazan further discloses wherein the quantitative behavioral data comprises frequency of torso motion measurements, wherein analyzing the frequency of posture volume data changes in the first time period and second time period comprises analyzing the frequency of the individual's torso motion (Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124).

As per claim 22, Hazan and Albertson disclose as shown above with respect to claim 21.  Hazan further discloses wherein the quantitative behavioral data measures a magnitude of torso movement, the method further comprising analyzing a magnitude of the individual's torso movement in the first time period and the second time period (Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected, Hazan ¶124).


Claims 18 and 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazan (US PG Pub. 2017/0213190) and Albertson et al. (US PG Pub. 2008/0169929) further in view of Taylor et al. (US PG Pub. 2015/0199646).

As per claims 18, 25, and 29, Hazan and Albertson disclose as shown above with respect to claim 17.  Albertson further teaches selecting a first portion of the combined audiovisual file based on comparing the frequency of posture volume data changes in the first time period and the second time period (triggers a warning system to notify the supervising user about the particular defined adverse behavior of the monitored user through an output interface only detectable by the supervising user, Albertson ¶6).  
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Albertson’s sensors in Hazan’s system to improve the system and method with reasonable expectation that this would result in a interview management system that could retrieve and analyze different types of data regarding behavior of the user.  
The motivation being that other types of jobs and roles require one or more persons to monitor and supervise an environment in which other persons or animals interact, where these supervising persons are also limited in the moment to their own perceptions of the body language and other behaviors of the persons or animals being monitored.  Therefore, in view of the foregoing, there is a need for a method, system, and program for monitoring an environment in which adverse behavior may occur, contemporaneously recognizing behaviors of people or animals within the environment, determining which behaviors are representative of adverse behavior, and communicating the potentially adverse behavior to a supervising user, such as law enforcement personnel, while the supervising user is still monitoring the environment (Albertson ¶3-¶4).
The combination of Hazan and Albertson does not expressly disclose prioritizing, by the server, the first portion of the combined audiovisual file and sending the prioritized first portion over a communication network to be displayed by a user device.
However, Taylor teaches prioritizing, by the server, the first portion of the combined audiovisual file and sending the prioritized first portion over a communication network to be displayed by a user device (optimization of the reviewing sequence, Taylor ¶26, ¶51, and ¶65; By using the function F, the prompts and the corresponding recorded responses may be sorted according to how predictive they are of the evaluation result. Once this ordering is identified, the review sequence generator 114 may provide the optimized review sequence to an evaluator through a user interface provided by the GUI engine 212. Using the review sequence, an evaluator may review the recorded responses of a candidate in order of how correlated those recorded responses are to the evaluation's decision, ¶47).
 The Hazan, Albertson, and Taylor references are analogous in that both are directed towards/concerned with behavior monitoring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Larsen’s method of presenting the most predictive responses in Albertson and Hazan’s system to improve the system and method with reasonable expectation that this would result in a interview management system that could retrieve and analyze different types of data regarding behavior of the user.  
The motivation being that While computing tools have automated interview response gathering, there is still a lot of effort spent in evaluating responses. Often, respondents may be evaluated individually and ranked in the aggregate while side-by-side comparisons of specifics for different candidates may be difficult. For example, an evaluator, to compare specific answers of interviewees side by side, would need to search through stored responses for one candidate, access responses for another candidate, and search through the responses for the other candidate to find corresponding data needed for comparisons.  The job of interviewers and candidate reviewers is to determine if candidates are skilled and have the qualifications required for a particular job. In the process of doing this, they compare and contrast the qualifications of candidates--often reviewing and comparing candidate responses to particular questions or tasks. As noted, the comparison process is often difficult as interviews are reviewed linearly (from beginning to end) and comparing responses for each candidate to a specific question is tedious and requires reordering and cross comparing. The result is that responses are often not evaluated equally, fairly or in light of other candidate responses (Larsen ¶5-¶6). 

As per claims 26 and 30, Hazan, Albertson, and Taylor disclose as shown above with respect to claims 25 and 29.  Hazan further discloses determining a score for the individual based on the quantitative behavioral data and storing the determined score in the individual's digital profile (score in a performance report, Hazan ¶125 and ¶133-¶135).

As per claims 27 and 31, the claims recite substantially similar subject matter to claim 19 rejected above.  Thus, the claims are rejected under the same rationale mutatis mutandis.  

As per claims 28 and 32, the claims recite substantially similar subject matter to claim 20 rejected above.  Thus, the claims are rejected under the same rationale mutatis mutandis.  

As per claim 33, the claims recite substantially similar subject matter to claim 22 rejected above.  Thus, the claims are rejected under the same rationale mutatis mutandis.  

As per claim 34, the claims recite substantially similar subject matter to claim 23 rejected above.  Thus, the claims are rejected under the same rationale mutatis mutandis.  

As per claim 35, the claims recite substantially similar subject matter to claim 24 rejected above.  Thus, the claims are rejected under the same rationale mutatis mutandis.  

As per claim 36, the claims recite substantially similar subject matter to claim 25 rejected above.  Thus, the claims are rejected under the same rationale mutatis mutandis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Nunamaker et al. (US PG Pub. 2013/0266925) Embedded Conversational Agent-Based Kiosk For Automated Interviewing.
Greaney (US PG Pub. 2014/0214703) OCCUPATIONAL PERFORMANCE ASSESSMENT APPARATUSES, METHODS AND SYSTEMS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629